MOUTON, J.
Plaintiff lives about four miles from Springfield where his children attended public school in 1921, 1922, 1923. Prior to 1921, the School Board of the Parish of Livingston acting under a resolution of the' board, in lieu of operating a school transfer, allowed plaintiff the sum of fifteen cents per day transportation for each child for each day it attended' school. Under this arrangement plaintiff received the sum of $133.90 from the School Board, paying up to Feb. 1, 1922. Dec. 30, 1921, the School Board passed a resolution discontinuing these per diem payments to take *731effect Feb. 1, 1922. After the adoption of this resolution discontinuing these payments, the School Board refused to pay plaintiff for transportation of his children to school as it had previously done. Plaintiff alleges that the School Board was bound to furnish this transportation and having failed to do so, should be made to reimburse. him the sum of $213.75 for attendance of his children to said school during 1425 days. Act 120, 1916, Sec. 58, says, that the Parish School Board shall have authority to provide transportation for children living more than two miles from a school of suitable grade. This section is re-enacted in Sec. 29 of Act 100, 1922. This authority is merely permissive, and in no respect compels the School Boards to furnish such transportation to children living over two miles from a public school.
Act No. 117, 1922, making attendance of children between certain ages compulsory on parents or guardians says: That children living more than two and one-half miles from a public school and for whom free transportation is not furnished by the School Board, shall be exempt from the provisions of that act. This makes it obvious that the furnishing of free transportation is optional with the Public School Boards, and is not compulsory. The Parish School Board of Livingston Parish was not under any legal obligation to furnish free transportation to the children of the plaintiff to school; had a perfect right to discontinue its payments to him for this transportation, and is not bound to for re-imbursement for the amount claimed in this suit, which was properly rejected.